And now, upon argument, it was insisted for the defendant that the taker-up of the boat who sold to him had a lien on it for his salvage, to which he was entitled. 1 L. Ray., 393, Hartford v. Jones, and 2 Bl. Rep., 1117, were cited.
The Court took time to advise, and the next day gave judgment for the plaintiff, being of opinion that the right he had to detain the boat until paid for salvage was in the nature of a demand upon the plaintiff, or a chose in action, to be enforced by keeping possession of the boat till the plaintiff should satisfy him, which could not be transferred with the boat to another; and being founded on the possession, when he parted with that, he lost his lien, and could then only recover his salvage in his own name against the plaintiff. 1 Atk., 234, 235; 1 Burr., 494; 5 Bac. Ab., 270; Doug., 105; 4 Burr., 2214.
Judgment for plaintiff.